Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Applicant’s response filed 12/2/2021 has been entered.   

Status of claims
Claims 2-4, 6, 10-11, 13, 16, 18, 20, and 22-23 had/have been canceled.
Claim 25 has been amended (broader and introducing new ground of rejection).
In summary, claims 1, 5, 7-9, 12, 14-15, 17, 19, 21, and 24-25 are pending and examined in this office action.

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration: 
The double patenting rejection is withdrawn because the co-pending application 14/122283 has been abandoned (verified by the examiner).  
The 112(b) rejection is withdrawn in view of claim amendment. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 8/2/2021, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 12/2/2021 have been fully considered but are not deemed fully persuasive.

Pre-AIA  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D'Halluin et al (US 20090089890, published 4/2/2009, granted to US 8148607), in view of Lin et al (Efficient linking and transfer of multiple genes by a multigene assembly and transformation vector system. PNAS. 100, 6962-5967, 2003). 
Claim 25 is drawn to a method comprising the steps of 
a. contacting a plant cell with a bacterium (Agrobacterium spp). capable of directing the transfer of T- DNA molecules from said bacterium into the nuclear genome of said plant cell, said bacterium comprising
i. (T-DNA encoding a DSBI) a first T-DNA molecule comprising between a first pair of T-DNA borders a chimeric gene encoding a plant-functional double stranded DNA break inducing (DSBI) enzyme, said DSBI enzyme being capable of recognizing and inducing a double stranded DNA break at a 
1. a plant expressible promoter;  
2. a DNA region encoding a DSBI enzyme;  
3. a plant-functional 3' termination and polyadenylation region; and 
ii. (T-DNA comprising repair DNA or gene of interest) a second T-DNA molecule comprising between a second pair of T-DNA borders a repair DNA molecule for use as a template for repair of said double stranded DNA break, wherein said repair DNA molecule comprises one or two flanking nucleotide sequences flanking the DNA molecule of interest, said flanking nucleotide sequence or sequences having at least 80% sequence identity over at least 50 nucleotides of the genomic DNA upstream and/or downstream of said preselected site to allow homologous recombination with said upstream and/or downstream DNA region, 
wherein said two T-DNA molecules are comprised within the same vector, 
b. Selecting a plant cell wherein said repair DNA has been used as a template for repair of the double stranded DNA break, said repair of said double stranded DNA break resulting in a modification of said nuclear genome at said preselected site, 
wherein said modification is selected from2 Appl. No.: 14/394,277 Amdt Dated June 21, 2018 
 i. a replacement of at least one nucleotide;
ii. a deletion of at least one nucleotide; 
iii. an insertion of at least one nucleotide; or 
iv. any combination of i. - iii. 
Note by examiner: claims do not require any particular genomic modification. Instead, the claimed repair DNA for the modification of genome at preselected site includes replacement, deletion, insertion of at least one nucleotide, or any combination thereof, of at least one nucleotide, but no upper 
According to the specification ([0027]-[0028]), a “double stranded DNA break inducing enzyme” is an enzyme capable of inducing a double stranded DNA break at a particular nucleotide sequence, called the “recognition site”. Homing endonucleases, also called meganucleases, constitute a family of such rare-cleaving endonucleases. I-Sce I is a meganuclease and a species of “double stranded DNA break inducing enzyme” (DSBI), and a rare cleaving nuclease. 

D'Halluin et al teach making a vector for introducing a target DNA sequence, a DSBI encoding sequence, and a repair DNA sequence into a plant including cotton (col 15, lines 35-40), to induce stranded DNA break and exchange/modification at a preselected site (claim 1, col 11, lines 51-67), and reduced the method to practice to replace at least one nucleotide (examples, [0155]-[0186]).   
D'Halluin et al teach recognition site for DSBI ([0155],[0156], [0167]). 
D'Halluin et al also teach flanking DNA sequence having at least 80% identity between insert and preselected site ([0031], claim 1). 
The vector of D'Halluin et al comprises expression, promoter, DSBI encoding DNA, and terminator and poly-A signal, and DNA of interest (fig 1 of US patent 8148607).  
The vector of D'Halluin et al comprises T-DNA, and artificial double strand DNA break inducing enzyme homing endonuclease (meganuclease) I-Scel ([0015], [0018]). 
D'Halluin et al teach using Agrobacterium, particularly Agrobacterium tumefaciens as medium to carry the victor to introduce T-DNA ([0099], [0167).
et al continue to teach the common technology of foreign DNA/DNA of interest is flanking genomic DNA sequence by homologous recombination to achieve site specific modification/exchange ([0001], [0010], [0131]), and teach that the flanking sequence should be at least 10, 50 or 100 nucleotides, but longer DNA sequence, such as 300 bases, is enhancing homologous recombination ([0080]) .  
D'Halluin et al teach that meganuclease is the best suited DSBI for homologous recombination ([0074], [0086]). 
D'Halluin et al also teach selecting and regenerating selected plant cell to grow to plant ([0018], claim 1d). 

Thus, D'Halluin et al teach all the claim limitations except that the DNA molecule encoding DSBI, and DNA molecule encoding gene of interest are in different T-DNAs having own left and right borders and being within the same vector. 
	A vector comprising more than one T-DNAs with own borders is routine practice taught in the art. 
Lin et al teach a making a construct comprising two T-DNA molecules in the same vector, and use the vector for Agrobacterium mediated transformation.  
The construct of Lin et al comprises 2 T-DNAs carrying multiple genes, each of the 2 T-DNAs has a left border and a right border (page 5965, fig 3).  
One T-DNA comprises homing endonuclease (meganuclease) I-SceI and own right and left borders (p5964, left col, last para). The T-DNA reads on the instant first t-DNA. 
The other T-DNA comprises (one or multiple) genes of interest, rice bacterial blight resistant gene and phosphinotricine acetyltransferase gene (Bar), and own right and left borders (page 5965, left col, 1st para). In claim 25, “repairing” includes replacement, insertion, deletion or combination thereof, the T-DNA reads on the instant second t-DNA. 

Lin et al demonstrated success in plant transformation (in rice, page 5965, left col, 1st para; right col, 1st para).  
Please note that the I-SceI used by Lin et al is a homing endonuclease (meganuclease), which is the same DSBI, not only as claimed by applicant, but also used by applicant in the examples ([0027], [0112], Example 1, vector construction).  
Lin et al teach that the site-specific recombination system is efficient for multigene assembly, and can co-transform multiple genes and/or large genes (page 5966, left col, last para, right col, 1st para), and that the 2 T-DNA arrangement is designed for locus segregation that one of gene (marker gene for example) can be removed later (page 5965, right col, 1st para; page 5967, left col, 2nd para).  
Lin et al further suggest that “DNA engineering based on homologous recombination systems (recombinogenic engineering) also can be used to manipulate DNA constructs”, and cite reference (35) to support such suggestion (p5966, right col, 2nd para). 
Thus, the technology of using Agrobacterium-mediated transformation to transform plant with genes in different T-DNAs within the same vector, and the advantage thereof, are not only taught and readily used by one of ordinary skill in the art, but also suggested by Lin et al to use in a recombination system.  Thus, at least Lin et al suggested to apply the method of one vector comprising 2 T-DNAs in site-specific modification in plants.  

An invention would have been obvious to one of ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
et al teach using DSBI (homing endonuclease/meganuclease) and repairing gene to modify plant genome by insertion, substitution and/or deletion by homologous recombination, and that meganuclease is the best suited DSBI for homologous recombination.   
Lin et al teach a making a construct comprising two T-DNA molecules (one comprising DSBI/meganuclease, the other comprising repairing gene) in the same vector, and use the vector for Agrobacterium mediated transformation of plant (an insertion repairing), and the advantage of the method.  The only difference of Lin et al from D'Halluin et al is that the DSBI and repairing gene in separate T-DNAs.  Lin et al also suggested to apply the method of one vector comprising 2 T-DNAs in site-specific modification in plants.  
One of ordinary skill in the art would have realized that DSBA gene and repairing gene can be constructed in 2 separate t-DNAs (that potentially DSBI gene could be removed) in the same construct as demonstrated by Lin et al, and been motivated to apply the method of Lin et al to the method of D'Halluin et al for the same additional advantage of locus segregation and potential removal of one gene (the gene encoding DSBI for example) in a later time, to achieve the same predicted result of gene modification in plant as demonstrated by both D'Halluin et al and Lin et al.  
The expectation of success would have been high, because D'Halluin et al demonstrated such success (DSBI and repairing genes in the same T-DNA). Lin et al not only suggest to use the method in homologous recombination, but also used the exactly the same DSBI gene (meganuclease I-SceI) in the first T-DNA and repairing gene in the second T-DNA. According to D'Halluin et al, meganuclease is the best suited DSBI for homologous recombination.   Thus, applying the method of Lin et al to the method of D'Halluin et al would have been predicted successful.  
In addition, in the claim, “repairing” includes replacement, insertion, deletion or combination thereof.  The transformation of Lin et al teach the insertion repairing. 
Therefore, the invention would have been obvious to one of ordinary skill in the art.   


Claims 1, 5, 7-9, 12, 14-15, 17, 19, 21, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D'Halluin et al (US 20090089890, published 4/2/2009, granted to US 8148607), in view of Lin et al (Efficient linking and transfer of multiple genes by a multigene assembly and transformation vector system. PNAS. 100, 6962-5967, 2003), and Kumar et al (Stable transformation of the cotton plastid genome and maternal inheritance of transgenes.  Plant Molecular Biology 56: 203–216, 2004).  
Claim 1 is drawn to method comprising the steps of 
a. contacting a cotton plant cell with a bacterium from Agrobacterium spp. capable of directing the transfer of T- DNA molecules from said bacterium into the nuclear genome of said plant cell, said bacterium comprising
i. (T-DNA encoding a DSBI) a first T-DNA molecule comprising between a first pair of T-DNA borders a chimeric gene encoding a plant-functional double stranded DNA break inducing (DSBI) enzyme, said DSBI enzyme being capable of recognizing and inducing a double stranded DNA break at a recognition site located at or within 1 kb of said preselected site, said chimeric gene comprising the following operably linked elements:  
1. a plant expressible promoter;  
2. a DNA region encoding a DSBI enzyme;  
3. a plant-functional 3' termination and polyadenylation region; and 
ii. (T-DNA comprising repair DNA or gene of interest) a second T-DNA molecule comprising between a second pair of T-DNA borders a repair DNA molecule for use as a template for repair of said double stranded DNA break, wherein said repair DNA molecule comprises one or two flanking nucleotide sequences flanking the DNA molecule of interest, said flanking nucleotide sequence or sequences having at least 80% sequence identity over at least 50 nucleotides of the genomic DNA 
wherein said two T-DNA molecules are comprised within the same vector, 
b. Selecting a cotton plant cell wherein said repair DNA has been used as a template for repair of the double stranded DNA break, said repair of said double stranded DNA break resulting in a modification of said nuclear genome at said preselected site, 
wherein said modification is selected from2 Appl. No.: 14/394,277 Amdt Dated June 21, 2018 
 i. a replacement of at least one nucleotide;
ii. a deletion of at least one nucleotide; 
iii. an insertion of at least one nucleotide; or 
iv. any combination of i. - iii. 
The preamble recites “for modifying the nuclear genome of a cotton plant cell at a preselected site”.
Note by examiner: claims do not require any particular genomic modification. Instead, the claimed repair DNA for the modification of genome at preselected site includes replacement, deletion, insertion of at least one nucleotide, or any combination thereof, of at least one nucleotide, but no upper limitations thus can be an insertion of a gene of a few kb, for example.  Thus,  any of the site-specific transformation, site-specific knockout, or site-directed mutagenesis, in any plant, read on the claim limitation. Any art teaching site-specific transformation, site-specific knockout, or site-directed mutagenesis, in any plant, teach or suggest the claimed subject matter.  The preselected site is also not specific.  
Claim 17 is drawn to vector comprising both T-DNA molecules of claim 1.
Claim 19 is drawn to bacterium comprising both T-DNA molecules of claim 1, or comprising the vector of claim 17. 

Claim 12 recite and repeat that the two flanking sequences of repair DNA have at least 80% sequence identity over 50 nucleotides of genomic DNA, thus the modification in the preselected site(s) can occur. 
	Other limitations by dependent claims:
Claim 7 limits the DSBI enzyme to non-naturally occurring (heterogeneous).  
Claims 8-9, and 24: the repair DNA molecule comprises a DNA of interest, is plant expressible; the gene of interest is selected from the group of a herbicide tolerance gene, a gene encoding an enzyme involved in oil biosynthesis-or carbohydrate biosynthesis, a gene encoding an enzyme involved in fiber strength or fiber length, a gene encoding an enzyme involved in biosynthesis of secondary metabolites, insect resistance gene, a disease resistance gene, an abiotic stress resistance gene. 
Claim 14 recites a further step of growing said selected plant cell into a plant. 
Claim 15: The DSBI enzyme encoding gene and said modification genetically segregate in progeny of a plant regenerated from said selected plant cell.  

As analyzed above, D'Halluin et al in view of Lin et al teach the subject matter of modifying nuclear genome of plant cell. 
D'Halluin et al strongly suggest to apply the method of genome modification in cotton plant (cotton being the first plant in the list, [0149]).  
Lin et al teach a making a construct comprising two T-DNA molecules in the same vector, and use the vector for Agrobacterium mediated transformation.  
The construct of Lin et al comprises 2 T-DNAs carrying multiple genes, each of the 2 T-DNAs has a left border and a right border (page 5965, fig 3).  

The other T-DNA comprises (one or multiple) genes of interest, rice bacterial blight resistant gene and phosphinotricine acetyltransferase gene (Bar), and own right and left borders (page 5965, left col, 1st para). In claim 25, “repairing” includes replacement, insertion, deletion or combination thereof, the T-DNA reads on the instant second t-DNA. 
Each gene is constructed between promoter (act5 or 35S) and terminator (Nos) within the T-DNAs (p5965, fig 3).  Thus, each T-DNA comprises at least one promoter and terminator combination.  
Lin et al demonstrated success in plant transformation (in rice, page 5965, left col, 1st para; right col, 1st para).  
Please note that the I-SceI used by Lin et al is a homing endonuclease (meganuclease), which is the same DSBI, not only as claimed by applicant, but also used by applicant in the examples ([0027], [0112], Example 1, vector construction).  
Lin et al teach that the site-specific recombination system is efficient for multigene assembly, and can co-transform multiple genes and/or large genes (page 5966, left col, last para, right col, 1st para), and that the 2 T-DNA arrangement is designed for locus segregation that one of gene (marker gene for example) can be removed later (page 5965, right col, 1st para; page 5967, left col, 2nd para).  
Lin et al further suggest that “DNA engineering based on homologous recombination systems (recombinogenic engineering) also can be used to manipulate DNA constructs”, and cite reference (35) to support such suggestion (p5966, right col, 2nd para). 
Thus, the technology of using Agrobacterium mediated transformation to transform plant with genes in different T-DNAs within the same vector, and the advantage thereof, are not only taught and readily used by one of ordinary skill in the art, but also suggested by Lin et al to use in a recombination system.  Thus, at least Lin et al suggested to apply the method of one vector comprising 2 T-DNAs in site-specific modification in plants.  
Kumar et al specifically teach that cotton chloroplast vectors target the expression cassette to the 16S/trnl-trnA/23S region of the chloroplast genome for integration via homologous recombination. …. the flanking region was amplified from cotton genomic DNA.…..It has been shown that frequency of homologous recombination is dependent on length and homology of flanking sequences. Based on these observations, length of the flanking sequences was increased to 2 kb each on either side of the transgene cassette so that it might enhance the frequency of homologous recombination” (page 5, 3rd para). 

Regarding dependent claims, the vector of D'Halluin et al comprises T-DNA, and artificial double strand DNA break inducing enzyme I-Scel ([0015], [0018]), teaching instant claim 17. 
D'Halluin et al teach using Agrobacterium, particularly Agrobacterium tumefaciens as medium to carry the victor to introduce T-DNA ([0099], [0167), teaching the limitation of instant claim 1, 19, 25, as well as claims 5, 21.
The vector of D'Halluin et al comprises T-DNA, and artificial double strand DNA break inducing enzyme I-Scel ([0015], [0018]), reading on non-naturally occurring DSMI enzyme of claim 7.
D'Halluin et al teach that the vector comprising a foreign DNA/DNA of interest and repair DNA (claim 8, col 5, lines 19-40); is optimized for expressing in plant (col 7, lines 51-55), the limitation of claims 8-9.  
D'Halluin et al also teach regenerating selected plant cell to grow to plant (claim 1d, col 45, lines 1-57), teaching instant claims 14. 
D'Halluin et al teach said modification genetically segregate in progeny of a plant regenerated from said selected plant cell (col 21, lines 59-67), teaching claim 15. 
et al teach that the genes of interests particularly include disease and bacteria resistance (col 17, lines 3-4; col 18, lines 12-37), the limitation of claim 24. 

Thus, D'Halluin et al also teach the limitations of dependent claims.  
As support to the subject matter of genomic modification in cotton (that D'Halluin et al teach but not in detail), Kumar et al explicitly teach a method of site-specific transformation of cotton (page 205, left column, 3rd paragraph; page 206, fig 1).   The transgene has forward and reverse sited thus is double strand DNA; the transgenic vector is designed and inserted into PvuII site of cotton chloroplast DNA flanking region, thus is in the pre-selected site (page 4, 1st para).   The “break” is inherent in any DNA insertions.  Kumar et al specifically teach both the recognition (at vicinity) and the insertion using homologous recombination by flanking genomic DNA and the vector (page 5, 3rd para).  Kumar et al also teach that the flanking sequences are designed to be on either side of the transgene cassette and to have sufficient homology to the cotton genome (page 5, 3rd para).  Kumar et al teach the DNA comprising gene of interest (page 5, 3rd para), and a gene resistance to bacteria (reading on disease resistance, page 8, 1st para).  
Plant note that in claim 1, “repairing” includes replacement, insertion, deletion or combination thereof, the T-DNA reads on the instant second t-DNA. The homologous based site specific transformation teach insertion repairing and modification of the genome. 

An invention would have been obvious to one of ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
et al teach using DSBI (homing endonuclease/meganuclease) and repairing gene to modify plant and cotton genome by insertion, substitution and/or deletion by homologous recombination, and that meganuclease is the best suited DSBI for homologous recombination.    
Lin et al teach a making a construct comprising two T-DNA molecules (one comprising DSBI/meganuclease, the other comprising repairing gene) in the same vector, and use the vector for Agrobacterium mediated transformation of plant (an insertion repairing), and the advantage of the method, and suggest to apply the method in homologous recombination-based gene modification (that D'Halluin et al teach).  The only difference of Lin et al from D'Halluin et al is that the DSBI and repairing gene in separate T-DNAs. Lin et al also suggested to apply the method of one vector comprising 2 T-DNAs in site-specific modification in plants.  
Kumar et al support D'Halluin et al and demonstrated that cotton is the plant for applying the method of D'Halluin et al. 
One of ordinary skill in the art would have realized that DSBA gene and repairing gene can be constructed in 2 separate t-DNAs (that potentially DSBI gene could be removed) in the same construct as demonstrated by Lin et al, and been motivated to apply the method of Lin et al to the method of D'Halluin et al for the advantage of locus segregation and potential removal of one gene (the gene encoding DSBI for example) in a later time, to achieve the same predicted result of gene modification in plant and cotton. 
The expectation of success would have been high, because D'Halluin et al demonstrated such success (DSBI and repairing genes in the same T-DNA). Lin et al not only suggest to use the method in homologous recombination, but also used the exactly the same DSBI gene (meganuclease I-SceI) in the first T-DNA and repairing gene in the second T-DNA.  According to D'Halluin et al, meganuclease is the best suited DSBI for homologous recombination.   Kumar et al demonstrated successful transformation (insertion repairing) via homologous recombination in cotton.  Thus applying the method of Lin et al to the method of D'Halluin et al in cotton would have been predictably successful in cotton plant.   
et al and Kumar et al teach the insertion repairing. 
Therefore, the invention would have been obvious to one ordinary skill in the art.   

Remarks
The following reference was previously cited by examiner:
US 20140173770 (application No 14/122,283).  


Response to Arguments
Claim Rejections -35 U.S.C. § 103 
	Applicant argues that according to the previously submitted a declaration under 37 C.F.R. 1.132 of Katelijn D'Halluin, Ph.D. ("D'Halluin Dec."), D'Halluin and Lin are directed to "fundamentally different and unrelated methods," and one of ordinary skill in the art would not have combined the teachings from these references. Id. at 10-11.  Particularly, Lin teaches a Atty. Dock. No.: 039621.00543multigene assembly vector and transformation systems (Lin) randomly introduce genes into a genome. One of ordinary skill in the art, like Dr. D'Halluin, would not have sought to combine such disparate methods.  
	In the declaration (para 10 and 11), Dr. D'Halluin states that Lin describes the use of a dual T-DNA vector for transformation purposes for the introduction of a stack of numerous transgenes at random positions in a genome, and Lin does not teach or suggest the use of a dual T-DNA vector for exact, targeted genome modification nor would one of ordinary skill in the art be motivated to use such a vector for this purpose when reading Lin.  Simply put, targeted genome modification methods (e.g., D’Halluin) and multigene assembly vector and transformation systems that randomly introduce genes into a genome (e.g., Lin) are fundamentally different and unrelated methods. The former requires specificity whereas the latter does not. Therefore, one of ordinary skill in the art 
The argument and the declaration of Dr. D'Halluin (filed 8/28/2020) have been fully analyzed, but not deemed persuasive. 
If Lin et al explicitly teach using the method for homologous recombination, a 102 rejection would have been made by the examiner. 
In addition, in this case, Lin et al at least suggested to apply the method of one vector comprising 2 T-DNAs in site-specific modification in plants.   Thus, Lin et al teach the motivation to the combination of the 2 methods.  Transformation and gene editing are not the same, but are not exclusive from each other. 

	Applicant also argues that on the other hand, the use of a dual T-DNA vector with donor DNA within one set of T- DNA borders and a site-specific nuclease and selectable marker gene within another set of T-DNA borders, would facilitate the screening for identification of potential gene edits in a non-selectable gene and easily remove the selectable marker gene and the site-specific nuclease by segregation. This method is highly efficient and accurate as compared to a single T-DNA vector method.  
The argument has been fully analyzed, but not deemed persuasive.   
Lin et al at least suggested to apply the method of one vector comprising 2 T-DNAs in site-specific modification in plants.   Thus, Lin et al teach the motivation to the combination of the 2 methods. 
In addition, such exact advantage (segregation and potential removal of marker or DSBI) was taught by Lin et al.  

	“In KSR International Co. v. Teleflex Inc. (KSR),  550 U.S. ___, 82 USPQ2d 1385 (2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art.” It states   “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”Id. at ___, 82 USPQ2d at 1395. The Supreme Court further stated that: 
	“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  KRS forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.” See recent Board decision Ex parte Smith…USPQ2d-at 20 (Bd. Pat. App & Interf. June 25, 2007) (citing KRS, 82 USPQ2d at 1396) (available at http://www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf)
Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int.2007).  
Thus, not only one of ordinary skill in the art would have been motivated to combine the method, but also the expectation of success would have been high. 

Moreover and critically, the efficiency or accuracy (as compared to a single T-DNA or as compared to 2 T-DNAs in separate vectors) is not a claim limitation.   
If applicant would consider thus comparison as unexpected, it is suggested to amend the claims within the scope leading to such comparison, and claim such comparison. See MPEP 2145.  In re Lindner, 173 USPQ 356 (CCPA 1972) and In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), which teach that the evidence of non-obviousness should be commensurate with the scope of the claims. 
	

Conclusion 
No claim is allowed.   
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	


/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663